Citation Nr: 1314566	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from April 1979 to April 1983.  He also had National Guard service with a period of active duty service from January 2003 to April 2004, including combat service during the Persian Gulf War.  His decorations include the Combat Infantry Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in September 2011 and September 2012 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board remanded the matter of entitlement to TDIU to afford him a VA examination to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The Veteran's service-connected disabilities consist of the following: dysthymic disorder, rated 50 percent disabling, effective February 9, 2006; right knee degenerative joint disease (DJD), rated 10 percent disabling, effective April 19, 2004; left knee DJD, rated 10 percent disabling, effective April 19, 2004. Hypertension, rated 10 percent disabling, effective March 21, 2005; bilateral nasal pinquecula associated with dry eyes, rated 10 percent disabling, effective February 9, 2006; tinnitus, rated 10 percent disabling, effective February 9, 2006; degenerative arthritis of the right shoulder, rated 10 percent disabling, effective January 11, 2011; sciatic radiculopathy of the right lower extremity, rated 0 percent from February 9, 2006, and 10 percent disabling from January 11, 2011; sciatic radiculopathy of the left lower extremity, rated 0 percent from February 9, 2006, and 10 percent disabling from January 11, 2011; right inguinal hernia status post herniorrhaphy, rated 0 percent, effective April 19, 2004 (with intermittent temporary 100 percent disability rating based on convalescence); dry eyes, rated 0 percent, effective February 9, 2006; ear pain, rated 0 percent, effective February 9, 2006; shrapnel wound right arm, rated 0 percent, effective February 9, 2006; erectile dysfunction associated with hypertension, rated 0 percent, effective February 1, 2012; and scar on the anterior side of the trunk, rated 0 percent, effective February 1, 2012.  Thus, the Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The Veteran was afforded VA examination with respect to his various service-connected disabilities in December 2012 and January 2013.  Such examinations provided opinions with respect to his service-connected disabilities individually; no opinion has been provided regarding the aggregate effect of the service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.  Notably, subsequent to the examinations, in a March 2013 rating decision, the Veteran was granted service connection for degenerative arthritis of the right shoulder, rated 10 percent disabling, effective January 11, 2011.  

The Board notes that the record contains opinions related to the Veteran's ability to work.  On December 2011 VA psychiatric examination, it was found that the Veteran's service-connected dysthymic disorder causes mood instability that can mildly limit his capacity to interact effectively on a sustained basis with other individuals, but there was no significant impairment in his social functioning severe enough to render him unemployable at present.  It was noted that the Veteran last worked as a propane gas distributor and retired in 2002 after the death of his father-in-law who was the owner.  The record reflects that his educational background consists of a high school degree.  

However, in a March 2012 examination on behalf of VA, it was opined that with the Veteran's current group of symptoms, the claimant being productive in a working environment is unlikely, and he would be a poor candidate for employment for both physical and mental reasons.  Nonetheless, the examiner found the best description of the Veteran's current psychiatric impairment was psychiatric symptoms that cause occupational and social impairment with reduced reliability and productivity (consistent with his currently-assigned 50 percent disability rating).  Notably, it is unclear whether the symptoms referred to by the examiner were those limited to service-connected disabilities, or service-connected and nonservice-connected disabilities.  

Based on the conflicting evidence of record, the Board finds that a new opinion is required for clarification.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit medical evidence as well as lay statements from himself and from individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.  

2. After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  

The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

Thereafter, examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

